Exhibit 10.45
«Name»
Fidelity National Information Services, Inc. Performance-Based Restricted Stock
Award
«Date» Notice of Performance-Based Restricted Stock Grant
You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (the “Shares”), pursuant to the
Amended and Restated Metavante 2007 Equity Incentive Plan (the “Plan”) and the
terms set forth in the attached Performance-Based Restricted Stock Award
Agreement:

     
Number of shares awarded:
  «Shares»
 
   
Date awarded (“Grant Date”):
  «date»
 
   
Vesting and Restrictions:
  See Appendix A

See the Performance-Based Restricted Stock Award Agreement and Plan Prospectus
for the specific provisions related to this Performance-Based Restricted Stock
Award and other important information concerning this Award.
This document is intended as a summary of your individual restricted stock
award. If there are any discrepancies between this summary and the provisions of
the formal documents of this award, including the Performance-Based Restricted
Stock Award Agreement, Plan Document or Plan Prospectus, the provisions of the
formal documents will prevail.

 



--------------------------------------------------------------------------------



 



Appendix A
Vesting and Restrictions
This grant is subject to both time and performance-based vesting restrictions
described below (collectively, the “Period of Restriction”).
Performance Restriction
In order for the Restricted Stock to vest, the Compensation Committee of the
Board of Directors of the Company (the “Committee”) must determine that the
Company has achieved annualized expense savings related to the merger of the
Company with Metavante Technologies, Inc. during the period between October 1,
2009 and December 15, 2011 in an amount equal to $280,000,000 (“Synergy Cost
Savings”). Synergy Cost Savings is measured from the baseline synergy cost
savings amount of $98,000,000 to the target synergy cost savings amount of
$280,000,000 (the baseline will be included in the final target calculation).
The baseline synergy cost savings amount is for the period prior to October 1,
2009 (management has the figure documented and reviewed by PriceWaterhouse). The
Committee will evaluate whether the Synergy Cost Savings have been achieved as
of the following dates (“Calculation Dates”):

     
March 30, 2010
  March 30, 2011
June 30, 2010
  June 30, 2011
September 30, 2010
  September 30, 2011
December 15, 2010
  December 15, 2011

Time Restriction

          Anniversary Date   % of Restricted Stock
First (1st) anniversary of the Effective Date of Grant
    33.33 %
Second (2nd) anniversary of the Effective Date of Grant
    33.33 %
Third (3rd) anniversary of the Effective Date of Grant
    33.33 %

Vesting
If the Synergy Cost Savings have been achieved on the Anniversary Dates
specified in the above table, the percentage of the Restricted Stock indicated
next to each Anniversary Date shall vest. If not, the percentage of Restricted
Stock that did not so vest will do so on the Calculation Date on which the
Synergy Cost Savings are achieved. If the Synergy Cost Savings are not achieved
on or before December 15, 2011, none of the Restricted Stock granted hereunder
shall vest and, for no consideration, will automatically forfeit to the Company.

2



--------------------------------------------------------------------------------



 



FIDELITY NATIONAL INFORMATION SERVICES, INC.
AMENDED AND RESTATED METAVANTE 2007 EQUITY INCENTIVE PLAN
Performance-Based Restricted Stock Award Agreement
SECTION 1. GRANT OF RESTRICTED STOCK
     (a) Restricted Stock. On the terms and conditions set forth in the attached
Notice of Performance-Based Restricted Stock Grant, which is incorporated by
reference, and this Performance-Based Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Date of Grant the
Restricted Stock set forth in the Notice of Performance-Based Restricted Stock
Grant.
     (b) Plan and Defined Terms. The Restricted Stock is granted pursuant to the
Plan. All terms, provisions, and conditions applicable to the Restricted Stock
set forth in the Plan and not set forth herein are hereby incorporated by
reference herein (it being understood that for all purposes of this Agreement,
references in the Plan to the “Company” shall be deemed to refer to Fidelity
National Information Services, Inc. notwithstanding anything to the contrary in
the Plan). To the extent any provision hereof is inconsistent with a provision
of the Plan, the provisions of the Plan will govern. All capitalized terms that
are used in the Notice of Performance-Based Restricted Stock Grant or this
Agreement and not otherwise defined therein or herein shall have the meanings
ascribed to them in the Plan.
SECTION 2. FORFEITURE AND TRANSFER RESTRICTIONS
     (a) Forfeiture Restrictions.
          (i) If the Grantee’s employment or service as a Director or
Consultant, as the case may be, is terminated for any reason other than death,
Disability (as defined below) or termination by the Company and its Subsidiaries
without Cause (as defined below), the Grantee shall, for no consideration,
forfeit to the Company the Shares of Restricted Stock that are not vested at the
time of such termination.
          (ii) If the Grantee’s employment or service as a Director or
Consultant, as the case may be, terminates due to the Grantee’s death or
Disability (as defined below), or is terminated by the Company and its
Subsidiaries without Cause (as defined below), prior to vesting of all of the
Restricted Stock granted pursuant to the Notice of Performance-Based Restricted
Stock Grant and this Agreement, then, subject to the satisfaction of the
Performance Restriction described in the next sentence, the Period of
Restriction with respect to such Restricted Stock shall lapse, and the
Restricted Stock shall vest and become free of the forfeiture and transfer
restrictions described in this Section 2 on the date of the Grantee’s
termination of employment or service. In the event the Performance Restriction
set forth in Appendix A has not been satisfied on the date of the Grantee’s
termination of employment or service, then the Restricted Stock shall not vest
and Grantee shall, for no consideration, forfeit to the Company the Shares of
Restricted Stock that are not vested at the time of such termination.

3



--------------------------------------------------------------------------------



 



          (iii) The term “Cause” shall have the meaning ascribed to such term in
the Grantee’s employment agreement with the Company or any Subsidiary. If the
Grantee’s employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Parent or
Subsidiary (monetarily or otherwise), as determined by the Company in its sole
discretion, (B) the Grantee’s conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude, or (C) the Grantee’s
violation of any confidentiality, non-solicitation, or non-competition covenant
to which the Grantee is subject.
          (iv) The term “Disability” shall have the meaning ascribed to such
term in the Grantee’s employment agreement with the Company or any Subsidiary.
If the Grantee’s employment agreement does not define the term “Disability,” or
if the Grantee has not entered into an employment agreement with the Company or
any Subsidiary, the term “Disability” shall mean the Grantee’s entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company’s employees participate.
     (b) Transfer Restrictions. During the Period of Restriction, the Restricted
Stock may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent the Restricted Stock is
subject to a Period of Restriction.
     (c) Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with Appendix A attached to the Notice of
Performance-Based Restricted Stock Grant. Subject to the terms of the Plan and
Sections 2(d) and 4(b) hereof, upon lapse of the Period of Restriction, the
Grantee shall own the Shares of Restricted Stock that are subject to this
Agreement free of all restrictions otherwise imposed by this Agreement. Upon the
occurrence of a Change in Control, unless otherwise specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges, any Period of
Restriction or other restriction imposed on the Restricted Stock shall lapse.
     (d) Holding Requirement Following Period of Restriction. If and when the
Grantee is an Officer (as defined in Rule 16a-1(f) of the Exchange Act) during
the six month period following the date the Shares of Restricted Stock vested,
the Grantee may not sell, assign, pledge, exchange, hypothecate or otherwise
transfer, encumber or dispose of fifty percent (50%) of any vested Shares of
Restricted Stock during such six month period; provided, however, that this
Section 2(d) shall not prohibit the Grantee from exchanging or otherwise
disposing of Shares in connection with a Change in Control or other transaction
in which Shares held by other Company shareholders are required to be exchanged
or otherwise disposed.
SECTION 3. STOCK CERTIFICATES
     As soon as practicable following the grant of Restricted Stock, the Shares
of Restricted Stock shall be registered in the Grantee’s name in a restricted
book-entry account at the Company’s transfer agent. The Grantee shall have no
dividend rights but shall have all other rights of a holder of Shares, including
the right to vote (or to execute proxies for voting) such Shares. Unless
otherwise determined by the Committee, if all or part of a dividend in respect
of

4



--------------------------------------------------------------------------------



 



the Restricted Stock is paid in cash or Shares or any other security issued by
the Company, such cash or Shares or other securities shall be held by the
Company subject to the same restrictions as the Restricted Stock in respect of
which the dividend was paid and shall be paid or distributed within thirty
(30) days of vesting of such Restricted Stock.
SECTION 4. TRADING STOCK
     Keep in mind that you are subject to insider trading liability if you are
aware of material, nonpublic information when making a purchase or sale of
Company stock. In addition, if you are a Section 16 officer of the Company, you
are subject to blackout restrictions that prevent the sale of Company stock
during certain time periods referred to as the “blackout period”. The current
“blackout period” is from the end of each calendar quarter through two (2) days
following the Company’s earnings release.
SECTION 5. MISCELLANEOUS PROVISIONS
     (a) Acknowledgements. The Grantee hereby acknowledges that he or she has
read and understands the terms of the Plan and this Agreement, and agrees to be
bound by their respective terms and conditions. The Grantee acknowledges that
there may be tax consequences upon the vesting or transfer of the Restricted
Stock and that the Grantee should consult an independent tax advisor.
     (b) Tax Withholding. Pursuant to Section 11 of the Plan, the Committee
shall have the power and right to deduct or withhold, or require the Grantee to
remit to the Company, an amount sufficient to satisfy any federal, state and
local taxes (including the Grantee’s FICA taxes) required by law to be withheld
with respect to this Award. The Committee may condition the delivery of Shares
upon the Grantee’s satisfaction of such withholding obligations. Through
netbenefits.fidelity.com or by calling Fidelity Investments at 1-800-544-9354,
or if applicable, through a successor stock plan administrator, the Grantee may
elect to satisfy all or part of such withholding requirement by depositing with
Fidelity Investments or the Company an amount of cash equal to the minimum
statutory withholding (based on minimum statutory withholding rates for federal,
state and local tax purposes, as applicable, including the Grantee’s FICA taxes)
or by having the Company withhold Shares having a Fair Market Value equal to the
minimum statutory withholding (based on minimum statutory withholding rates for
federal, state and local tax purposes, as applicable, including payroll taxes)
that could be imposed on the transaction. Such election shall be irrevocable,
made in writing and signed by the Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.
     (c) Ratification of Actions. By accepting this Agreement, the Grantee and
each person claiming under or through the Grantee shall be conclusively deemed
to have indicated the Grantee’s acceptance and ratification of, and consent to,
any action taken under the Plan or this Agreement and Notice of
Performance-Based Restricted Stock Grant by the Company, the Board or the
Committee.
     (d) Notice. Any notice required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or upon
deposit with the United

5



--------------------------------------------------------------------------------



 



States Postal Service, by registered or certified mail, with postage and fees
prepaid. Notice shall be addressed to the Company at its principal executive
office and to the Grantee at the address that he or she most recently provided
in writing to the Company.
     (e) Choice of Law. This Agreement and the Notice of Performance-Based
Restricted Stock Grant shall be governed by, and construed in accordance with,
the laws of Florida, without regard to any conflicts of law or choice of law
rule or principle that might otherwise cause the Plan, this Agreement or the
Notice of Performance-Based Restricted Stock Grant to be governed by or
construed in accordance with the substantive law of another jurisdiction.
     (f) Arbitration. Any dispute or claim arising out of or relating to the
Plan, this Agreement or the Notice of Performance-Based Restricted Stock Grant
shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Performance-Based Restricted Stock Grant,
provided that all substantive questions of law shall be determined in accordance
with the state and Federal laws applicable in Florida, without regard to
internal principles relating to conflict of laws.
     (g) Modification or Amendment. This Agreement may only be modified or
amended by written agreement executed by the parties hereto; provided, however,
that the adjustments permitted pursuant to Section 15 of the Plan may be made
without such written agreement.
     (h) Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
     (i) References to Plan. All references to the Plan (or to a Section of the
Plan) shall be deemed references to the Plan (or the Section) as may be amended
from time to time.
     (j) Section 409A Compliance. To the extent applicable, it is intended that
the Plan and this Agreement comply with the requirements of Code Section 409A
and any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.

6